United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 21, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 03-40469
                         Conference Calendar


CHARLES RAY ALEXANDER,

                                     Plaintiff-Appellant,

versus

TEXAS DEPARTMENT CRIMINAL JUSTICE
RAMSEY II UNIT; R. TRINCI, Warden,
D. LORIMER, Assistant Warden;
NFN ROOSEVELT, Mr.,

                                     Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. G-02-CV-223
                      --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Charles Ray Alexander (“Alexander”) appeals the district

court’s dismissal without prejudice of his 42 U.S.C. § 1983

complaint for failure to exhaust his administrative remedies, as

required by the Prison Litigation Reform Act (“PLRA”), 42 U.S.C.

§ 1997e(a).    Alexander has also filed a motion to file his reply

brief out of time.   That motion is GRANTED.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-40469
                                 -2-

     In his appellate brief, Alexander does not address the

district court’s conclusion that he failed to exhaust

administrative remedies.   Although Alexander raises the issue in

his reply brief, he abandoned the issue, as it was not raised and

argued in his initial appellate brief.     Cousin v. Trans Union

Corp., 246 F.3d 359, 373 n.22 (5th Cir. 2001).     Failure to

identify an error in the district court’s analysis is the same as

if the appellant had not appealed the judgment.     See Brinkmann v.

Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.

1987).   Because Alexander does not contest the district court’s

conclusion that he failed to satisfy the exhaustion requirement

until his reply brief, he has waived the only issue relevant to

his appeal.   See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.

1993) (issues not briefed are deemed abandoned).

     Alexander’s appeal is without arguable merit and is thus

frivolous.    See Howard v. King, 707 F.2d 215, 220 (5th Cir.

1983).   Accordingly, the appeal is DISMISSED.   5TH CIR. R. 42.2.

The dismissal of this appeal counts as a “strike” for purposes of

28 U.S.C. § 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 387

(5th Cir. 1996).   We caution Alexander that once he accumulates

three strikes, he may not proceed in forma pauperis in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.    See 28 U.S.C. § 1915(g).

     MOTION GRANTED; APPEAL DISMISSED; SANCTION WARNING ISSUED.